Exhibit 10.60

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of March 24, 2017 (the “Effective Date”) by Comstock Holding Companies, Inc., a
Delaware corporation (the “Company”), and Investor Management, LC (the
“Shareholder”). The Company and the Shareholder are sometimes referred to herein
individually as a “Party” or collectively as the “Parties.”

ARTICLE I

SALE OF SHARES

1.01 Repurchase. Subject to the terms and conditions of this Agreement, at the
Closing (as defined below), the Shareholder shall sell, assign, transfer, convey
and deliver to the Company, and the Company shall purchase, acquire and accept
from the Shareholder, 193,052.50 shares of the Company’s Series C
Non-Convertible Preferred Stock (the “Shares”) for $88,619.33 (the “Purchase
Price”).

1.02 Closing. The closing of the purchase of the Shares shall occur within ten
(10) days of the Shareholder’s delivery of the Shares to Stewart Title & Escrow,
Inc., the escrow agent for this transaction, together with all documentation
reasonably necessary to transfer to the Company the Shares, or pursuant to any
other terms agreed to by the Parties in writing (the “Closing”). At the Closing,
(i) the Shareholder shall deliver the Shares free and clear of all Liens (as
defined below), and (ii) the Company shall pay to the Shareholder the Purchase
Price by wire transfer in immediately available funds in accordance with the
written instructions provided by the Shareholder to Company at least 1 business
day prior to the Closing.

1.03 Conditions of the Repurchase.

(a) The obligations of the Company to consummate the repurchase hereunder and to
effect the Closing are subject to the condition that the representations and
warranties of the Shareholder set forth in this Agreement shall be true and
correct in all material respects on and as of the Closing as though made on and
as of the Closing.

(b) The obligations of the Shareholder to consummate the repurchase hereunder
and to effect the Closing are subject to the condition that the representations
and warranties of the Company set forth in this Agreement shall be true and
correct in all material respects on and as of the Closing as though made on and
as of the Closing.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND UNDERSTANDINGS OF THE SHAREHOLDER

The Shareholder hereby represents and warrants to the Company as follows:

2.01 Ownership. The Shareholder is the sole record holder and beneficial owner
of the Shares. The Shareholder owns the Shares free and clear of all liens,
pledges, mortgages, charges, security interests or encumbrances of any kind
whatsoever (“Liens”). There are no outstanding rights, options, warrants,
conversion rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate the Shareholder to sell the
Shares or any securities or obligations convertible or exchangeable into or
exercisable for, or giving any person a right to subscribe for or acquire the
Shares.

2.02 Power and Authority; Enforceability. The Shareholder has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
constitutes a legal, valid, and binding obligation of the Shareholder, and is
enforceable against the Shareholder in accordance with its terms.

2.03 Approvals. No consent, approval, authorization or order of any person,
entity, court, administrative agency or governmental authority is required for
the execution, delivery or performance of this Agreement by the Shareholder.



--------------------------------------------------------------------------------

2.04 Conflicts. The execution, delivery and performance of this Agreement by the
Shareholder will not (a) conflict with, or result in a breach of, or constitute
a default under, or result in violation of, any agreement or instrument to which
the Shareholder is a party or by which the property of the Shareholder is bound
or (b) result in the violation of any applicable law or order, judgment, writ,
injunction, decree or award of any court, administrative agency or governmental
authority.

2.05 Securities Laws. Reserved.

2.06 Access to Information; Advice. The Shareholder (either alone or together
with its advisors) has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the
transactions contemplated hereby. The Shareholder has had the opportunity to
discuss the transactions contemplated hereby with the management of the Company
and has had the opportunity to obtain such information pertaining to the Company
as has been requested. The Shareholder has received all information that it
believes is necessary or appropriate in connection the transactions contemplated
hereby. The Shareholder is an informed and sophisticated party and has engaged,
to the extent the Shareholder deems appropriate, expert advisors experienced in
the evaluation of transactions of the type contemplated hereby. The Shareholder
acknowledges that it has not relied upon any express or implied representations
or warranties of any nature made by or on behalf of the Company, whether or not
any such representations, warranties or statements were made in writing or
orally, except as expressly set forth for the benefit of the Shareholder in this
Agreement. The Shareholder is relying solely upon the advice of its own legal,
tax and financial advisers with respect to the tax and other legal aspects of
this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Shareholder as follows:

3.01 Organization. The Company is duly formed and validly existing under the
laws of the State of Delaware, with full power and authority to conduct its
business as it is currently being conducted and to own its assets; and has
secured any other authorizations, approvals, permits and orders required by law
for the conduct by the Company of its business as it is currently being
conducted.

3.02 Power and Authority; Enforceability. The Company has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
constitutes a legal, valid, and binding obligation of the Company, and is
enforceable against the Company in accordance with its terms.

3.03 Approvals. Subject to the accuracy of the Shareholder’s representations and
warranties herein, no consent, approval, authorization or order of, or filing or
registration with, any governmental authority or other person is required to be
obtained or made by the Company for the execution, delivery and performance of
this Agreement or the consummation of any of the transactions contemplated
hereby.

3.04 No Default. The Company and its subsidiaries are not, and, immediately
after the consummation of the transactions contemplated hereby, none will be, in
material default of (whether upon the passage of time, the giving of notice or
both) any term of its certificate of incorporation or its bylaws or any
provision of any equity security issued by the Company.

3.05 Securities Laws. All notices, filings, registrations, or qualifications
under state securities or “blue sky” laws, that are required in connection with
the offer, issuance, sale and delivery of Shares pursuant to this Agreement,
have been, or will be, completed by the Company.

ARTICLE IV

MISCELLANEOUS PROVISIONS

4.01 Survival of Representations; Entire Agreement. All representations and
warranties made by the Parties pursuant to this Agreement shall survive the
execution and delivery of this Agreement. This Agreement and the related
documents referred to herein constitute the entire understanding between the
Parties with respect to the subject matter contained herein and therein and
supersede any prior or contemporaneous understandings and agreements among them
respecting such subject matter. Except as specifically set forth herein or
therein, neither the Company nor the Shareholder makes any representation,
warranty, covenant or undertaking with respect to such matters.



--------------------------------------------------------------------------------

4.02 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflict of laws principles. Any suit brought hereunder shall be
brought in the state or federal courts sitting in Fairfax County, Virginia, and
the Parties hereby waive any claim or defense that such forum is not convenient
or proper.

4.03 Amendments; Counterparts. This Agreement may be amended only by a written
instrument duly executed by each of the Parties. This Agreement may be executed
in counterparts, each of which when executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument. In order to facilitate execution of this Agreement,
this Agreement may be duly executed and delivered by facsimile or other
electronic transmission.

4.04 Further Assurances. The Parties agree to (a) furnish upon request to each
other such further information, (b) execute and deliver to each other such other
documents, and (c) do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated by this Agreement.

4.05 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the Parties at their respective
addresses set forth below:

If to the Company:

Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Christopher Conover

With a copy to:

Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: General Counsel

If to the Shareholder:

Investor Management, LC

c/o Gregory V. Benson

12357 Clareth Drive

Oakhill, Virginia 20171

4.06 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

4.07 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

COMPANY: Comstock Holding Companies, Inc.

 

Christopher Clemente, Chief Executive Officer SHAREHOLDER: Investor Management,
LC

 

By: Gregory V. Benson, Manager